Order denying motion to amend final judgment of divorce and to award plaintiff counsel fees and expenses in prosecuting the appeal from the order, reversed upon the law and the facts, with ten dollars costs and disbursements, motion granted, without costs, and plaintiff allowed fifty dollars for counsel fees and expenses and judgment amended so as to provide that defendant shall pay to plaintiff the sum of seven dollars and fifty cents a week, beginning April 10,1940. The record shows circumstances that require a reversal of the order. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur. Order, to be settled on notice, to provide for the payment of arrears of alimony and the counsel fee and expenses. [See post, p. 1081.]